180 F.2d 581
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.CONSUMERS COOPERATIVE REFINERY ASSOCIATION, Respondent.
No. 12710.
United States Court of Appeals, Fifth Circuit.
March 20, 1950.

Clarence D. Musser, Atty., National Labor Relations Bd., Atlanta, Ga., David P. Findling, Associate General Counsel, A. Norman Somers, Assistant General Counsel, National Labor Relations Board, Washington, D.C. for petitioner.
J. A. Gooch, Fort Worth, Tex., for respondent.
Before HOLMES, McCORD, and BORAH, Circuit Judges.
PER CURIAM.


1
The petition of the Board is granted.